UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7171


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAYWOOD LEE CHAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:04-cr-00087-WDK-JEB-2)


Submitted:   November 8, 2013             Decided:   December 6, 2013


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Lee Chavis, Jr., Appellant Pro Se.   Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Haywood Lee Chavis, Jr. appeals the district court’s

order   denying      his    motion     for    a    sentence       reduction     under   18

U.S.C. § 3582(c)(2) (2012).                  We have reviewed the record and

find    no    reversible      error.         Accordingly,        we    affirm   for     the

reasons stated by the district court.                           See United States v.

Chavis,      No.   4:04-cr-00087-WDK-JEB-2              (E.D.    Va.   filed    June    25,

2013;   entered     June     26,    2013).         We   deny     Chavis’s   motion      for

appointment of counsel.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      this    court     and   argument       would   not    aid    the

decisional process.

                                                                                AFFIRMED




                                             2